                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MERSADIES BONILLA,                                   CIVIL ACTION
         Plaintiff,

       v.                                            No.18-3293

AMERICAN HERITAGE FEDERAL
CREDIT UNION,
          Defendant.


                                            ORDER
       AND NOW, this 26th day of November 2018, upon considering Defendant's Motion to

dismiss the third amended complaint (ECF Doc. No. 23), Plaintiffs response (ECF Doc. Nos. 26,

27), and for reasons in the accompanying Memorandum, it is ORDERED Defendant's Motion

(ECF Doc. No. 23) is GRANTED:


       1.      Defendant's Motion is granted with prejudice as to all claims relating to the

August 2016 transactions, and granted without prejudice as to a potential yet not adequately plead

claim relating to an overdraft protection account and supplemental state law claims; and,

       2.      Plaintiff may file a fourth amended complaint no later than December 20, 2018

consistent with the accompanying Memorandum to possibly allege claims relating to Defendant's

conduct relating to an overdraft protection account and possible supplemental state law claims.
